DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 02/01/2022. Claims 1, 3-12, and 14-20 are pending for this examination.

Acknowledgement

Claims 1, 3, 4, 12, 14, 15 and 20 have been amended.
Claims 2 and 13 have been canceled.
In light of applicant’s submission of a terminal disclaimer, the double patenting rejection of the claims has been withdrawn. 

Allowance
Claims 1, 3-12, and 14-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Broadbent et al. (hereinafter Broadbent, Pub. No.:
US 2018/0074936), Moorthi et al. (hereinafter Moorthi, WO 2013/078269), Kurth et al.
(hereinafter Kurth, EP 2 109 040) and Developer Community (hereinafter
DevCommnuity, "Add option to stop projects building if their dependencies fail to build",
2018, Visual Studio Developer Community, taken either singly and/or in combination
with other cited prior arts, do not teach or render obvious the invention as recited in the
independent claims. More specifically, when taken in the context of the claim as a
whole, the prior arts do not teach the limitations of:

Claim 1 : 
... determining values for the set of builds, the values indicating probabilities of the respective build scenarios occurring; determining a build schedule based on the values for the set of builds, wherein the build schedule includes: a first build corresponding to a first code change of the code changes; a second build corresponding to a second code change of the code changes in a build scenario where the first change fails; and a third build corresponding to the second code change in a build scenario where the first change succeeds; implementing at least some of the set of builds, according to the build schedule, to determine whether the corresponding code changes succeed or fail;”. 

Claims 12 and 20 have substantially similar claim limitations.  

Broadbent teaches receiving code changes and build software application. Broadbent
also teaches measurement of confidence level of code changes from historical data.
However, Broadbent does not teach measurement of a value of a built using probability
of success of the builds and accordingly committing changes. Other close prior arts teach similar build related features. But none of the prior arts teach the claim limitations
as mentioned above. 

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 12 and 20 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 22, 2022